                           S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                          1440 NEW YORK AVENUE , N .W.
                                                                                                    FIRM/AFFILIATE OFFICES
                                         WASHIN GTON , D .C. 20 005-2111                                     -----------
                                                           ________                                        BOSTON
                                                                                                          CHICAGO
                                                    TEL: (202) 371-7000                                   HOUSTON
                                                    FAX: (202) 393-5760                                 LOS ANGELES
                                                                                                          NEW YORK
                                                      www.skadden.com                                    PALO ALTO
   DIRECT DIAL                                                                                           WILMINGTON
                                                                                                             -----------
(202) 371-7850                                                                                               BEIJING
   DIRECT FAX                                                                                              BRUSSELS
(202) 661-0525                                                                                             FRANKFURT
   EMAIL ADDRESS                                                                                           HONG KONG
Jessica.Miller@SKADDEN.COM                                                                                   LONDON
                                                                                                            MOSCOW
                                                                                                             MUNICH
                                                                          December 8, 2020                    PARIS
                                                                                                           SÃO PAULO
                                                                                                              SEOUL
                                                                                                            SHANGHAI
                   Via ECF                                                                                 SINGAPORE
                                                                                                             SYDNEY
                                                                                                              TOKYO
                                                                                                            TORONTO
                   Hon. Eric R. Komitee
                   United States District Court
                   Eastern District of New York
                   225 Cadman Plaza East
                   Brooklyn, NY 11201

                                 Re:     Engram v. GSK Consumer Healthcare Holdings (US), Inc.,
                                         No. 1:19-cv-02886-EK-PK

                   Dear Judge Komitee:

                          On behalf of defendant GSK Consumer Healthcare Holdings (US) Inc.
                   (“GSK”), I am writing to bring to the Court’s attention a recent decision by Judge
                   Valerie Caproni in Pichardo v. Only What You Need, Inc., No. 20-CV-493 (VEC),
                   2020 WL 6323775 (S.D.N.Y. Oct. 27, 2020) (attached as Ex. 1), which supports
                   GSK’s motion to dismiss Clinton Engram’s Amended Complaint.

                           In Pichardo, two plaintiffs – represented by the same lawyers who are
                   representing Mr. Engram here – commenced a putative class action, alleging that the
                   labeling on the defendant’s vanilla-based protein drink violated New York’s General
                   Business Law §§ 349-50. The gravamen of their lawsuit was that the front of the
                   labeling on the product was materially misleading because the vanilla flavor is not
                   derived exclusively from the vanilla plant but instead has additional flavoring
                   ingredients. 2020 WL 6323775, at *1. The court found that there was “no basis” “to
                   conclude that a reasonable consumer would be misled by the label to believe that all
                   (or even most) of the vanilla taste comes from vanilla extract” because “the label on
                   [d]efendant’s protein drink does not state that it is ‘made with vanilla extract’ or
                   even contain the words ‘vanilla extract.’” Id. at *3. In so finding, the court
                   explained that the Second Circuit’s decision in Mantikas v. Kellogg Co., 910 F.3d
                   633 (2d Cir. 2018), was “inapposite” because that case involved a specific
                   affirmative misstatement (i.e., “whole grain”) that “falsely implies that the
                   predominant ingredient [in the Cheez-Its crackers] is whole grain flour, not white
Hon. Eric R. Komitee
December 8, 2020
Page 2



flour,” Pichardo, 2020 WL 6323775, at *4. “In contrast, stating that a protein drink
is vanilla flavored when it is, even without clarifying the source of the vanilla, does
not mislead because reasonable consumers would expect a vanilla taste, and that is
exactly what they get.” Id. (emphasis added).

        The Pichardo court also rejected the plaintiffs’ reliance on a consumer survey
that their “counsel conducted,” which did “not plausibly support [their] claim.” Id.
According to the court, the plaintiffs “improperly conflated two responses” from the
survey. Id. at *4 n.7. Specifically, the respondents were shown a picture of the
product’s bottle and asked: “What does the label . . . convey about the origin of the
vanilla taste?” Id. The respondents had five choices, two of which were: “That it
comes from vanilla beans from the vanilla plant” and “[t]hat it comes from both the
vanilla plant and non-vanilla sources.” Id. While the plaintiffs argued that the
respondents who selected the former response were conveying their belief that the
vanilla flavor comes “100%” from the vanilla plant, “[t]hat [was] not, however, the
most plausible reading of the survey response.” Id. As the court explained,
“[p]laintiffs constructed the survey,” and “[i]f they wanted to ascertain whether
respondents thought the flavor came 100% from the vanilla plant, that would have
been an easy enough response to draft.” Id.

        The Pichardo court’s treatment of Mantikas and the survey in that case
support GSK’s arguments here. Just as Mantikas was inapposite in Pichardo
because the drink label did not specifically state “‘made with vanilla extract’” or
“even contain the words ‘vanilla extract,’” here, the labeling of ChapStick
Moisturizer does not state that it provides consumers with eight hours of SPF 15
protection. And just like the plaintiffs in Pichardo, Mr. Engram has submitted a
survey to the Court that contains leading and loaded questions, rather than direct
questions that would determine whether plaintiff’s theory of deception has any merit.


                                              Sincerely,




                                              Jessica D. Miller
